DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. US 20210027622 in view of McBeth et al. US 20210097311.
Regarding claim 1, Jiao et al. teach A method comprising: receiving, by a processor, data regarding potential road anomaly events detected by a plurality of sensors in a communication network; identifying, by the processor, a subset of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The computer system 1100 also includes a communication interface 1118 coupled to bus 1102. Communication interface 1118 provides a two-way data communication coupling to one or more network links that are connected to one or more local networks (par. 88).); identifying, by the processor, a confirmed road anomaly event based on the subset of road anomaly event; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).).   
Jiao et al. 
McBeth et al. teach each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).).
It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention to combine Jiao et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the method of Jiao et al..  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Jiao et al. so the system can trigger the remedial action when the hazard determined on the road to enhance the safety.
Regarding claim 2, the combination of Jiao et al. and McBeth et al. disclose the method of claim 1, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are highly sensitive due to blocking the lane 604 on the road.).  
Regarding claim 3, the combination of Jiao et al. and McBeth et al. disclose the method of claim 1, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
Regarding claim 4, the combination of Jiao et al. and McBeth et al. disclose the method of claim 1, the identifying the subset of the road anomaly events further comprising clustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  
Regarding claim 6, the combination of Jiao et al. and McBeth et al. disclose the method of claim 1, the road anomaly events comprising road bumps, sudden swerves, emergency brakes, cargo falling off trucks or a combination thereof (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).
Regarding claim 8, Jiao et al. teach A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: logic for receiving, by the processor, data regarding potential road anomaly events detected by a plurality of sensors in a communication network, logic for identifying, by the processor, a subset of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0084]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The computer system 1100 also includes a communication interface 1118 coupled to bus 1102. Communication interface 1118 provides a two-way data communication coupling to one or more network links that are connected to one or more local networks (par. 88).), logic for identifying, by the processor, a confirmed road anomaly event based on the subset of road anomaly events, and logic for sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0084]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).).  
Jiao et al. do not explicitly teach each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold.
McBeth et al. teach each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).).
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Jiao et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the system of Jiao et al..  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Jiao et al. so the system can trigger the remedial action when the hazard determined on the road to enhance the safety.
Regarding claim 9, the combination of Jiao et al. and McBeth et al. disclose the device of claim 8, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0084]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are highly sensitive due to blocking the lane 604 on the road.).  
Regarding claim 10, the combination of Jiao et al. and McBeth et al. disclose the device of claim 8, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0084]; [0088]-[0090]; [0093]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
Regarding claim 11, the combination of Jiao et al. and McBeth et al. disclose the device of claim 8, the identifying the subset of the road anomaly events further comprising clustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  
Regarding claim 13, the combination of Jiao et al. and McBeth et al. disclose the device of claim 8, the road anomaly events comprising road bumps, sudden swerves, emergency brakes, cargo falling off trucks or a combination thereof (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).
Regarding claim 15, Jiao et al. teach A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: receiving, by the processor, data regarding potential road anomaly events detected by a plurality of sensors in a communication network; identifying, by the processor, a subset of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The computer system 1100 also includes a communication interface 1118 coupled to bus 1102. Communication interface 1118 provides a two-way data communication coupling to one or more network links that are connected to one or more local networks (par. 88).); identifying, by the processor, a confirmed road anomaly event based on the subset of road anomaly events; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).)
Jiao et al. do not explicitly teach each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold
McBeth et al. teach each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).).
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Jiao et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the system of Jiao et al..  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Jiao et al. so the system can trigger the remedial action when the hazard determined on the road to enhance the safety.
Regarding claim 16, the combination of Jiao et al. and McBeth et al. disclose the non-transitory computer-readable storage medium of claim 15, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are highly sensitive due to blocking the lane 604 on the road.).  
Regarding claim 17, the combination of Jiao et al. and McBeth et al. disclose the non-transitory computer-readable storage medium of claim 15, the receiving data (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
Regarding claim 18, the combination of Jiao et al. and McBeth et al. disclose the non-transitory computer-readable storage medium of claim 15, the identifying the subset of the road anomaly events further comprising clustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  
Regarding claim 20, the combination of Jiao et al. and McBeth et al. disclose the non-transitory computer-readable storage medium of claim 15, the road anomaly (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).
 Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. US 20210027622 in view of McBeth et al. US 20210097311 and further in view of Flotte et al. US 20200135037.
Regarding claim 5, the combination of Jiao et al. and McBeth et al. teach all the limitation in the claim 1.
The combination of Jiao et al. and McBeth et al. do not explicitly teach the method of claim 1, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold.
Flotte et al. teach the method of claim 1, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Flotte et al. US 20200135037 paragraph [0124]-[0127]; at least one datum representative of the obstruction size (e.g., small size category if it has a dimension below a first predetermined size threshold, medium size category if it has a dimension between said first predetermined size threshold and a second predetermined size threshold, large size category if it has a dimension larger than the second predetermined size threshold, or the dimensions of the obstruction directly if the technology of the associated sensor allows it) (par. 127).).  
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Jiao et al. and McBeth et al. with Flotte et al.  by comprising the teaching of Flotte et al. into the method of Jiao et al. and McBeth et al..  The motivation to comprise these arts is to provide plurality size threshold from Flotte et al. reference into Jiao et al. and McBeth et al. so the system determined the size of the obstruction corresponding to the plurality size threshold.
Regarding claim 12, the combination of Jiao et al., McBeth et al. and Flotte et al.  disclose the device of claim 8, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Flotte et al. US 20200135037 paragraph [0124]-[0127]; at least one datum representative of the obstruction size (e.g., small size category if it has a dimension below a first predetermined size threshold, medium size category if it has a dimension between said first predetermined size threshold and a second predetermined size threshold, large size category if it has a dimension larger than the second predetermined size threshold, or the dimensions of the obstruction directly if the technology of the associated sensor allows it) (par. 127).).     
Regarding claim 19, the combination of Jiao et al., McBeth et al. and Flotte et al.  disclose the non-transitory computer-readable storage medium of claim 15, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Flotte et al. US 20200135037 paragraph [0124]-[0127]; at least one datum representative of the obstruction size (e.g., small size category if it has a dimension below a first predetermined size threshold, medium size category if it has a dimension between said first predetermined size threshold and a second predetermined size threshold, large size category if it has a dimension larger than the second predetermined size threshold, or the dimensions of the obstruction directly if the technology of the associated sensor allows it) (par. 127).).     

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. US 20210027622 in view of McBeth et al. US 20210097311 and further in view of Newman US 20180139415.
Regarding claim 7, the combination of Jiao et al. and McBeth et al. teach all the limitation in the claim 1.
The combination of Jiao et al. and McBeth et al. do not explicitly teach the method of claim 1, the sending the at least one communication comprising transmitting an alert to an emergency services computing device.
Newman teaches the method of claim 1, the sending the at least one communication comprising transmitting an alert to an emergency services computing device (Newman US 20180139415 abstract; paragraph [0018];[0019]; [0023]-[0025]; [0028]-[0031]; [0035]-[0039]; [0042]-[0044]; [0049]; figures 1-12; If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads (par. 39). According to the cited passages and figures above, it’s obviously to one of ordinary skill in the art that the emergency service providers have to equip with at least one communication device to receive the information via communication channel 105.).   
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Jiao et al. and McBeth et al. with Newman by comprising the teaching of Newman into the method of Jiao et al. and McBeth et al..  The motivation to comprise these arts is to transmit the hazard information to emergency service providers from Newman reference into Jiao et al. and McBeth et al. so the emergency service providers can response to the scene.
Regarding claim 14, the combination of Jiao et al., McBeth et al. and Newman disclose the device of claim 8, the sending the at least one communication comprising transmitting an alert to an emergency services computing device (Newman US 20180139415 abstract; paragraph [0018];[0019]; [0023]-[0025]; [0028]-[0031]; [0035]-[0039]; [0042]-[0044]; [0049]; figures 1-12; If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads (par. 39). According to the cited passages and figures above, it’s obviously to one of ordinary skill in the art that the emergency service providers have to equip with at least one communication device to receive the information via communication channel 105.).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683